Exhibit 10.7

 

CONFIDENTIAL— Execution Copy

 

LICENSE AGREEMENT AMENDMENT NO. 1*

 

This Amendment No.°1 (the “Amendment No. 1”) is entered into on September 12,
2007 (the “Amendment Date”) by and between Radius Health Inc., a Delaware
Corporation, formerly known as Nuvios, Inc. with its principal office at 300
Technology Square — 5th floor, Cambridge, MA 02139, United States of America, on
behalf of itself and its Affiliates (“Radius”), and SCRAS S.A.S., a French
corporation, with its principal office at 42 rue du Docteur Blanche, 75016
Paris, France on behalf of itself and its Affiliates (“Ipsen”).

 

RECITALS

 

1.                           Ipsen and Radius (the “Parties”) entered into the
certain license agreement as of September 27, 2005 (the “Agreement”).

 

2.                           The Parties wish to enter into this Amendment No. 1
to amend certain provisions of the Agreement in connection with the grant by
Radius to Novartis International Pharmaceutical Ltd. (“Novartis”) of certain
option rights to take a sublicense from Radius.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 1, the Parties agree as follows:

 

ARTICLE 1  —  CONDITIONS PRECEDENT

 

This Amendment No. 1 shall enter into force upon the completion of the following
cumulative conditions precedent:

 

1.1          Radius and Novartis enter into an option agreement whereby Novartis
will have an option to license certain intellectual property rights from Radius
under terms and conditions to be agreed (the “Option Agreement”); and

 

1.2          Radius and Novartis agree on the terms of a fully-fledged license
agreement which will be attached to the Option Agreement (the “Radius-Novartis
Agreement”) as set forth in the Option Agreement; and

 

1.3          Novartis exercises its option under the Option Agreement within [*]
([*]) months after Novartis has received the Study Report (as defined in the
Option Agreement) and Radius and Novartis execute the Radius-Novartis Agreement.

 

In the event the condition precedent in paragraph 1.1 is not completed by 31
December 2007, or the condition precedent in paragraph 1.2 is not completed by
31 March 2008 or the condition precedent in paragraph 1.3 is not completed as
set forth above, this Amendment No. 1 shall be deemed null and void at the later
date relating to the completion of these three conditions precedent as set forth
above.

 

ARTICLE 2  —  AMENDMENTS TO CERTAIN PROVISIONS OF THE AGREEMENT

 

2.1          Third Party Payments. Section 4.3 of the Agreement is amended to
read in full as follows:

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

“4.3 Adjustments Related to Third Party Payments. If, in connection with any
Licensed Compound or Licensed Product, Nuvios is obligated to remit payments to
third parties in relation to intellectual property rights owned by such third
parties including when Nuvios is obliged to license in formulation technology
from third party for use with the Licensed Product and/or as determined pursuant
to Article 11.7 of this Agreement Nuvios shall be permitted to offset against
payments due to Ipsen under this Agreement up to [*] percent ([*]%) of any
payments due to such third parties during any calendar year, provided however
that this offset does not result in a reduction of more than [*]% of the royalty
payments that would otherwise have been due to Ipsen in any calendar year.

 

If (i) in connection with any Licensed Compound or Licensed Product, Novartis is
obligated to remit payment to third parties in relation to intellectual property
rights owned by such third parties including when Novartis is obliged to license
in formulation technology from third party for use with the Licensed Product
and/or as determined pursuant to Article 11.7 of this Agreement (the “NVS Third
Party Payments”) and (ii) pursuant to the Radius-Novartis Agreement, Novartis is
entitled to deduct part or all of NVS Third Party Payments from the payments due
by Novartis to Nuvios (the “Novartis Deduction”), Nuvios shall be permitted to
offset against royalty payments due to Ipsen under this Agreement up to [*]
percent ([*]%) of the Novartis Deduction during any calendar year, provided
however that (a) this offset does not result in a reduction of more than [*]% of
the royalty payments that would otherwise have been due to Ipsen in any calendar
year and (b) this offset is not superior to [*]% of the NVS Third Party
Payments.

 

In no event shall the provisions of the two (2) above paragraphs be applied
cumulatively and in no event shall any offset(s) pursuant to this Section 4.3
result in a reduction of more than [*]% of the royalty payments that would
otherwise have been due to Ipsen in any calendar year.”

 

2.2          Royalty Term. Section 1.59 of the Agreement is amended to read in
full as follows:

 

“1.59 Royalty Term shall mean for each Licensed Product and each country of the
Territory, the later of (a) expiration of the last to expire Licensed Product
Claim in such country with respect to such Licensed Product and (b) [*] ([*])
years from the First Commercial Sale in such country of such Licensed Product.
Notwithstanding anything express or implied in the foregoing provisions of this
definition, if, with respect to any Licensed Product in any country of the
Territory, on the date that is [*] ([*]) years from the First Commercial Sale in
such country of such Licensed Product, there is no Valid Claim of an issued
patent within the Ipsen Patent Rights or the Joint Patent Rights that Covers
such Licensed Product in such country, then the Royalty Term for such Licensed
Product in such country shall automatically expire and terminate on such date.”

 

2.3          Payment of Share of Sublicense. Section 3.3 is revised to include
the following text in the header to the right hand column of the table:

 

“Share payable within [*] ([*]) days following receipt of payments from Novartis
under the Radius-Novartis Agreement. Nuvios shall issue the invoice to Novartis
promptly upon the occurrence of the event triggering the payments and shall
inform Ipsen promptly upon receipt of the corresponding payments from Novartis.
In case of a failure of Novartis to pay the due sums to Nuvios within the delay
as set forth in the Radius-Novartis Agreement, Nuvios shall pay the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

Share due to Ipsen within [*] ([*]) days upon expiry of the delay granted to
Novartis for the payment due to Nuvios as set forth in the Radius-Novartis
Agreement.”

 

2.4          Treatment of Sublicensee on Termination. A new Section 15.7 is
added to the Agreement to read in full as follows:

 

“15.7 Sublicenses. Notwithstanding any provision of this Agreement to the
contrary, in the event this Agreement is terminated by Ipsen pursuant to
Section 15.2 and in the event such termination does not result from a material
breach of Nuvios’ obligations which results from the performance or the lack of
performance by Novartis of its obligations under the Radius-Novartis Agreement,
Radius-Novartis Agreement shall be novated from Nuvios to Ipsen and shall become
a direct license between Ipsen and Novartis under the following conditions:
(i) Novartis agrees to such novation in a writing pursuant to which it
acknowledges each of the statements in the following clauses (ii)-(iv),
(ii) Ipsen shall have all Nuvios’ rights as provided in the Radius-Novartis
Agreement; (iii) Ipsen shall not be bound by obligations towards Novartis in
excess of its obligations as set forth in this Agreement including in particular
but without limitation Ipsen shall not assume, and shall not be responsible to
Novartis for any representations and warranties other than the ones stated in
this Agreement, and (iv) Novartis shall remain bound by the terms and conditions
of the Radius-Novartis Agreement as if the Radius-Novartis Agreement had been
entered into by Ipsen and Novartis.”

 

2.5          Payments and Financial Reporting.

 

(a) Section 1.39 of the Agreement is amended to read in full as follows:

 

“Net Sales” means the net sales made by Nuvios, Novartis and any of their
Affiliates or sublicensees (the “Selling Party”) of the Licensed Product sold to
Third Parties other than sublicensees in bona fide, arm’s-length transactions,
as determined in accordance with the Selling Party’s usual and customary
accounting methods, which are in accordance with its Accounting Standards as
consistently applied by such Selling Party: (a) in the case of any sale or other
disposal of a Licensed Product between or among Novartis and its Affiliates or
sublicensees, for resale, Net Sales shall be calculated only on [*]; (b) in the
case of any sale which is not invoiced or is delivered before invoice, Net Sales
shall be calculated [*]; (c) in the case of any sale or other disposal for
value, such as barter or counter-trade, of any Licensed Product, or part thereof
other than in an arm’s-length transaction exclusively for money, Net Sales shall
be calculated on [*] or [*]; and (d) in the event the Licensed Product is sold
as a Bundled Licensed Product, the Net Sales of the Licensed Product, for the
purposes of determining royalty payments, shall be determined by multiplying the
Net Sales of the Bundled Licensed Product by the fraction, A/(A+B) where A is
the [*] in a particular country of the Licensed Product when sold separately in
finished form and B is the [*] in that country of the other Licensed
Product(s) sold separately in finished form. In the event that such [*] cannot
be determined for both the Licensed Product and the other Licensed Product(s) in
Bundled Licensed Product, Net Sales for purposes of determining royalty payments
shall be agreed by the Parties based on the [*] each component, such agreement
not to be unreasonably withheld. For the avoidance of doubt, sales between
Novartis, its Affiliates, sublicensees and designees shall not be considered Net
Sales (unless such Person is the end user of the Licensed Product), which shall
be calculated on Net Sales of Novartis, its Affiliates, sublicensees and
designees to independent third party customers.”

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

(b) Section 5.4 of the Agreement is revised to include the following text at the
end of Section 5.4:

 

“Ipsen will pay any and all taxes levied on account of any payments made to it
under this Agreement. If any taxes are required to be withheld by Nuvios, Nuvios
will: (a) deduct such taxes from the payment made to Ipsen; (b) timely pay the
taxes to the proper taxing authority; (c) promptly send proof of payment to
Ipsen; and (d) promptly and reasonably assist Ipsen in its efforts to obtain a
credit for such tax payment. Each Party agrees to reasonably assist the other
Party in lawfully claiming exemptions from and/or minimizing such deductions or
withholdings under double taxation laws or similar circumstances.”

 

(c) The first sentence of Section 5.2 of the Agreement is revised to read in
full as follows:

 

“5.2 Payments and Reporting. After the First Commercial Sale of Licensed Product
in the Territory, Nuvios shall calculate royalties quarterly at the end of each
Accounting Period (i.e., March 31, June 30, September 30 and December 31) and
shall pay royalties on Net Sales quarterly within [*] ([*]) days after the end
of each Accounting Period. Nuvios may delay the payment of royalties on Net
Sales until a maximum of [*] ([*]) days after the end of each Accounting Period
provided that Nuvios shall pay to Ipsen interest on such late payment between
the [*] and the effective date of payment of the royalties, at the rate of
EURIBOR 1 month plus [*]% on sales in EURO and LIBOR 1 month USD plus [*]% on
sales in USD.”

 

2.6          No other changes. Except to the extent expressly amended by this
Amendment No. 1, all of the terms, provisions and conditions of the Agreement
remain unchanged and in full force and effect. The term “Agreement”, as used in
the Agreement, shall henceforth be deemed to be a reference to the Agreement as
amended by this Amendment No. 1.

 

ARTICLE 3  —  MISCELLANEOUS

 

3.1          Duration. This Amendment No.1 shall enter into force as set forth
in Article 1 and shall remain in full force and effect until the Agreement is
terminated, provided however that Articles 2.4 and 3.3 of this Amendment No. 1
shall survive any expiry or termination of the Agreement.

 

3.2          Definitions. Capitalized terms used in this Amendment No. 1 and not
defined herein are used with the meanings ascribed to them in the Agreement.

 

3.3          Execution Copy. This Amendment No. 1 may be executed in
counterparts, each of which will be deemed an original with all such
counterparts together constituting one instrument.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 1 to be
executed by their respective duly authorized officers, and have duly delivered
and executed this Amendment No. 1 as of the Amendment Date.

 

RADIUS HEALTH INC.

SCRAS S.A.S

 

 

 

 

 

By:

/s/ C. R. Lyttle

 

By:

/s/ Claire Giraut

Name:

C. Richard Lyttle

 

Name:

Claire Giraut

Title:

President & CEO

 

Title:

Director General

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

4

--------------------------------------------------------------------------------